DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 December 2021 has been entered.  

Response to Amendment
In the amendment dated 14 December 2021, the following occurred:
claim 21 was amended; 
claims 18 was cancelled; and
claim 23 was added.
Claims 1-17 and 21-23 are pending.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lipscher et al. (US 2005/0273363 A1), hereinafter Lipscher.

Claim 21:
Lipscher discloses:
A method for controlling elements of a graphical user interface (GUI) for a medical data entry system, said method comprising:
iteratively receiving, at a processing device, one or more inputs from the GUI until identification of a diagnosis code from among a plurality of diagnosis codes that corresponds to an at least one clinical concept, wherein, during each iteration, different inputs are received;
[0061]-[0062], for example, disclose obtaining inputs, with [0063] disclosing obtaining yet more information. [0064]-[0067], for example, also disclose obtaining inputs. [0068] discloses requesting further information to complete parameters for billing a specific code, wherein completing the parameters is the stop condition. [0123], for example, discloses obtaining additional information to satisfy a variety of reasons (i.e. stop conditions). Also see [0067], disclosing “In one exemplary embodiment, the system may present a completed narrative in response to accepting a diagnosis and generate a billing code” where “accepting” is the “input” as can be understood by the surrounding context in Lipscher and “generate a billing code” corresponds to applicant’s “identify a diagnosis code corresponding to a clinical concept.”
While a single input arguably would not be iteratively received (see “one or more inputs” as claimed), [0064]-[0067] disclose receiving a variety of patient information (i.e. iteratively receiving) which can be accepted, modified, or denied by interacting with “acknowledgement elements” of the GUI. 
based on the receiving, determining, at the processing device, whether at least one data requirement is met to associate an at least one clinical concept with an at least one diagnosis code by evaluating the inputs received during each iteration against a plurality of diagnosis codes; and
[0027], [0068], [0122], and [0123], all disclosing determining if a data requirement has been met (i.e. if further data is needed), with [0068] disclosing this with respect to “billing a specific code” which as in [0116] can be an ICD-9 code (i.e. diagnosis code).
in response to determining that the at least one data requirement is not met to associate the at least one clinical concept with the at least one diagnosis code, generating, by the processing device, one or more GUI elements configured to collect additional inputs, the additional inputs used to determine whether the at least one data requirement is met to associate the at least one clinical concept with the at least one diagnosis code; or
[0027], [0068], [0122], and [0123], all disclosing determining if a data requirement has been met (i.e. if further data is needed). [0063], for example, discloses generating fly outs (i.e. GUI elements) to collect further information. Again, as in [0068], this information is collected to determine completion of parameters for billing a specific code, which as in [0116], can be an ICD-9 code (i.e. diagnosis code).

It can be seen that each element is taught in Lipscher. One or more GUI elements for obtaining additional information are disclosed in, for example, [0063]. Requesting further information to have sufficient data for a code is disclosed in [0068], with [0116] disclosing this as an ICD-9 code (i.e. diagnosis code). While Lipscher does not explicitly disclose using these fly outs to obtain this additional information, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine requesting additional 

in response to determining that the at least one data requirement is met to associate the at least one clinical concept with the at least one diagnosis code, designating, by the processing device, the at least one diagnosis code as a fully specified diagnosis code.
[0027] discloses diagnosis code values and indicating "whether the information collected during the exam is sufficient" (data requirement) as well as [0068], [0122], and [0123], disclosing determining sufficiency of information for a diagnosis, where a determination of fully sufficient information equates to a fully specified diagnosis.

Claim 23:  Lipscher discloses the method of claim 21, as discussed above.
Lipscher further discloses:
backfilling entries in an examination history based on selections of data elements in the GUI; and
[0062]-[0068], specifically [0064] and [0065], disclosing specific examples of information to backfill, such as new medicines and new medical history. In [0064], the physician can select an “acknowledgement element” presented by the interface (i.e. selections of data elements in the GUI) to accept a new medicine entry, at which point the medical data associated with the patient is modified (i.e. backfilled). Similarly, in [0065], the physician can press an 
carrying one or more of the selections of the data elements forward as additional sections of the GUI are presented.
[0067]-[0070], with [0067] disclosing a subsequent interface presented including a likely action section. As in [0069]-[0070], the likely action section produces its suggestions using “current or past encounters or both as input.” [0086] additionally discloses augmenting subsequent interfaces with current GUI selections. 

Claims 1-3, 5-13, 15-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lipscher et al. (US 2005/0273363 A1), hereinafter Lipscher, in view of Zakim (US 7,379,855 B1).

Claims 1 and 11:
Lipscher discloses:
(claim 1)  A method for controlling elements of a graphical user interface (GUI) for a medical data entry system, said method comprising:
[0020]-[0021]
(claim 11)  A computer-based tool for controlling elements of a graphical user interface (GUI) for a medical data entry system, comprising:
[0020]-[0021]
(claim 11)  a non-transitory computer-readable medium comprising code for causing one or more devices to:
[0039] discloses "The storage or storages 206 include information for creating interfaces 214, additional data 216, and programs and instructions 218." as well as [0044]-[0045].
configuring, at a processing device, a first GUI element to receive at least one input corresponding to a selection of at least one clinical concept, said at least one clinical concept associated with at least one diagnosis code value associated with at least one data requirement for designating said at least one diagnosis code as a fully specified diagnosis code when said at least one data requirement is met;
Figures 2-3, [0039] and [0042] disclose processors; [0063], [0082]-[0083] disclose a first GUI element receiving a clinical concept input; [0116] discloses orders/findings/conditions being associated with ICD and CPT codes; [0027] discloses diagnosis code values and "whether the information collected during the exam is sufficient" (data requirement) as well as [0068], [0122], and [0123].
determining, in response to receipt, at the processing device, of said at least one input, whether said at least one data requirement is met to associate the at least one clinical concept with the at least one diagnosis code;
[0027], [0068], [0122], and [0123], as mentioned above.
generating, in response to receiving said at least one input corresponding to said selection of said at least one clinical concept and in response to determining that said one data requirement is not met to associate the at least one clinical concept with said 
[0063], [0084] disclose "fly outs" which are a second GUI element with selectable data items, with [0063] disclosing the fly outs may be used to seek additional information associated with previous stages and related [0068] disclosing the interface requesting information to complete the parameters for billing a specific code; [0098] discloses fly outs with items that can be selected and have an "overlying check mark or slash" (positive and negative selection state); [0027] discloses diagnosis code values and "whether the information collected during the exam is sufficient" (data requirement) as well as [0068], [0122]. [0123] and Figure 97 disclose the interface including indications that information is missing, i.e. the data requirement has not been met.
determining, in response to said selection of said one or more selectable data items, whether said at least one data requirement has been met to associate the at least one clinical concept with the at least one diagnosis code, wherein determining whether said at least one data requirement is met to associate the at least one clinical concept with the at least one diagnosis code comprises;
[0098], as well as surrounding [0088]-[0097], disclose the selectable data items. [0122] and [0123], for example, disclose determining if sufficient data [0116].
iteratively obtaining additional inputs associated with the at least one clinical concept until a stop condition is met, wherein, during each iteration, different inputs are received;
[0061]-[0062], for example, disclose obtaining inputs, with [0063] disclosing obtaining yet more information. [0064]-[0067], for example, also disclose obtaining inputs. [0068] discloses requesting further information to complete parameters for billing a specific code, wherein completing the parameters is the stop condition. [0123], for example, discloses obtaining additional information to satisfy a variety of reasons (i.e. stop conditions).
evaluating the additional inputs received during a current iteration against a plurality of diagnosis codes, and
As in [0068], additional information is requested to complete parameters for billing a specific code, such as an ICD-9 code (i.e. diagnosis code) as in [0116].

[0061]-[0062], for example, disclose obtaining inputs, with [0063] disclosing obtaining yet more information. [0064]-[0067], for example, also disclose [0068] discloses requesting further information to complete parameters for billing a specific code, wherein completing the parameters is the stop condition.
configuring said second GUI element based on determining, in response to said selection of said one or more selectable data items, whether said at least one data requirement has been met, wherein said second GUI element is configurable to a first state to indicate said at least one data requirement has not been met with respect to said one or more selectable items and a second state to indicate said at least one data requirement has been met with respect to said one or more selectable items;
[0098], as well as surrounding [0088]-[0097], disclose the selectable data items. [0122] and [0123], for example, disclose determining if sufficient data has been collected to justify an order (clinical concept) based on payer rules (diagnosis code), with payer rules discussed in [0116].  [0122] and Figure 97 disclose indications that information is missing, i.e. data requirement has not been met. Figure 97 also shows areas without an indication, i.e. data requirement has been met. This is also consistent with applicant’s explanation of this limitation in [0086] of the specification, where an indicator can be used to indicate missing data, and the lack of an indicator can be used to indicate sufficient data.
executing, in response to determining that said at least one data requirement has not been met, at least one GUI control adapted to require a user to positively or negatively select said one or more selectable data items such that the at least one data 
[0116] discloses the data requirement not being met and a fly out window for updating patient data; [0098] discloses fly outs with items that can be selected and have an "overlying check mark or slash" (positive and negative selection state); and [0088] discloses graphic indications under findings such as those in [0090] and include checking and crossing an item. [0122] and [0123], for example, disclose determining if sufficient data has been collected to justify an order (clinical concept) based on payer rules (diagnosis code), with payer rules discussed in [0116]. Additionally, [0068] discloses the interface requesting information to complete the parameters for billing a specific code.
designating, in response to determining that said at least one data requirement has been met, said at least one diagnosis code as a fully specified diagnosis code.
[0027], [0068], [0073], [0116]-[0117], and [0123] disclose ensuring complete data, with [0068] specifically disclosing "information that would complete the parameters for billing a specific code."

While Lipscher discloses obtaining of additional inputs and evaluating these inputs to determine diagnosis codes, Lipscher does not explicitly disclose “excluding one or more diagnosis codes of the plurality of diagnosis codes from consideration during a subsequent iteration based on the additional inputs.” However, Zakim 
excluding one or more diagnosis codes of the plurality of diagnosis codes from consideration during a subsequent iteration based on the additional inputs, 
Col. 20, Lines 55-67, disclosing using obtained data regarding a patient for confirming/excluding diagnoses from the differential diagnosis. Also see Col. 24, Lines 30-34, Lines 60-67; and Col. 38 Lines 25-33.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Lipscher with the above limitation as disclosed by Zakim.  
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lipscher in order to “generate a set of the most reasonable diagnostic possibilities (the differential diagnosis)” (Zakim:  Col. 21-22, Lines 58-9, specifically Lines 67-1).

Claim 2 and 12:  Lipscher in view of Zakim discloses the method of claim 1 and the computer-based tool of claim 11, as discussed above. Lipscher further discloses: 
executing said at least one GUI control includes activating, in response to determining that said at least one data requirement has not been met, a graphical indicator on the second GUI element indicating that said at least one data requirement has not been met.
[0073] and [0123] disclose a graphical indicator indicating that the data requirement has not been met.

Claims 3 and 13:  Lipscher in view of Zakim discloses the method of claim 1 and the computer-based tool of claim 11, as discussed above. Lipscher further discloses:
initiating, in response to determining that said at least one data requirement has been met, a notification to indicate that sufficient data is available to associate the at least one clinical concept with the at least one diagnosis code.
[0027] discloses visually indicating (i.e. notifying) whether the information collected during an exam is sufficient to justify the order or billing code based upon rules established by a third-party payer.

Claims 5 and 15:  Lipscher in view of Zakim discloses the method of claim 1 and the computer-based tool of claim 13, as discussed above. Lipscher further discloses:
said at least one data requirement includes one or more categories having selectable data items of said one or more selectable data items associated with each category of said one or more categories, wherein said at least one data requirement is considered met when at least one selectable data item from each of said one or more categories has been positively or negatively selected.
[0063] discloses "a list of categories not answered", "list may seek information associated with the etiology", "seeking additional information associated with previous stages", "request for additional information" all with regard to categories; [0068] discloses [0088]-[0092] disclose categories with selectable data items (check/cross, i.e., positive/negative).

Claim 6:  Lipscher in view of Zakim discloses the method of claim 5. Lipscher further discloses:
executing said at least one GUI control includes activating, in response to determining that said at least one data requirement has not been met, a graphical indicator on the second GUI element indicating at least one category of said one or more categories for which an associated selectable data item has not been selected.	
[0073] and [0123] disclose a graphical indicator indicating that the data requirement has not been met, and [0123] discloses the indicators being "used to indicate that specific information associated with a step in the medical encounter workflow is missing." where "specific information associated with a step" is a category being indicated and a manner of providing this information is positively or negatively selecting it, as in [0088]-[0092].

Claim 7:
Lipscher in view of Zakim discloses the method of claim 5, as discussed above.
	Lipscher further discloses:
activating one or more graphical cues on said one or more selectable data items based on said category of said each of the one or more selectable data items, 
[0088]-[0092] disclose categories with selectable data items; [0059], [0073], and [0123] disclose graphical cues corresponding to different categories.

It can be seen that each element claimed is taught in Lipscher. As discussed in Lipscher, there are multiple graphical cues possible, including highlighting [0059], underlining [0059], color [0073], symbols ([0123], Fig. 97), text ([0123], Fig. 97), and outlining ([0123], Fig. 97). The claim language necessitates no specific graphical cue, and Lipscher discusses numerous types. Lipscher further discloses these cues corresponding to categories, such as vital signs [0073], symptoms (Fig. 97), and physical exam (Fig. 97), and a data requirement/missing data ([0027], [0068], [0073], [0116]-[0117], and [0123]). Lipscher further discloses categories with associated selectable data items [0088]-[0092]. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine graphical cues with the selectable data items based on the category of the selectable data items in order to satisfy the data requirement. 

modifying a graphical cue of said one or more graphical cues when a selectable data item of a corresponding category of said one or more categories has been positively or negatively selected.
 [0074] and [0076] disclose modifying visual indicators (i.e. graphical cues) corresponding to "new entries, deleted entries, or…history of 
	
Claim 8:
Lipscher in view of Zakim discloses the method of claim 7, as discussed above.
	Lipscher further discloses:
activating said one or more graphical cues on said each of the one or more selectable data items includes utilizing color to identify selectable data items of a first category which represents that an item in said first category must be positively or negatively selected.
See the citations of claim 7, specifically [0059] and [0073] disclosing highlighting/color-coding of data elements, [0088]-[0092] disclosing selectable data items within multiple categories; as well as [0077] which discloses "different colorations"; and data requirement/missing data [0027], [0068], [0073], [0116]-[0117], and [0123].

It can be seen that each element is taught in Lipscher. Graphical cues in the form of coloration are disclosed in [0059], [0073], and [0077] and can correspond to categories (e.g. vital signs or test results, as in [0073] or [0077]) and missing data [0073]. Lipscher further discloses categories with associated selectable data items [0088]-[0092]. Furthermore, Lipscher discloses data requirements in [0027], [0068], [0073], [0116]-[0117], and [0123]. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to 

Claim 9:
Lipscher in view of Zakim discloses the method of claim 8, as discussed above.
	Lipscher further discloses:
said activating said one or more graphical cues on said each of the one or more selectable data items includes utilizing color to identify selectable data items of a second category which represents that an item in said second category must be positively or negatively selected, wherein said color utilized to identify said selectable data items of said first category is implemented with a different appearance than the color utilized to identify said selectable data items of said second category.
See the citations of claim 7, specifically [0059] and [0073] disclosing highlighting/color-coding of data elements, [0088]-[0092] disclosing selectable data items within multiple categories; as well as [0077] which discloses "different colorations"; and data requirement/missing data [0027], [0068], [0073], [0116]-[0117], and [0123].

It can be seen that each element is taught in Lipscher. Graphical cues in the form of coloration are disclosed in [0059], [0073], and [0077] and can correspond to categories (e.g. vital signs or test results, as in [0073] or [0077]) and missing data [0073]. Different coloration are specifically disclosed in [0077]. Lipscher further discloses categories with 

Claim 10:  Lipscher in view of Zakim discloses the method of claim 5. Lipscher further discloses:
notifying a user when said at least one data requirement has been met by said positive or negative selection of said selectable data items from each of said one or more categories, wherein said notifying includes providing said fully specified diagnosis code to said user.
[0088]-[0092] disclose selectable data items (check/cross, i.e., positive/negative) within multiple categories; [0027], [0068], [0073], [0116]-[0117], and [0123] disclose ensuring complete data; [0117] and [0122] disclose providing ICD-9, CPT, and E&M codes, or fully specified diagnosis codes, i.e. notifying as defined in the claim.

Claim 16:  Lipscher in view of Zakim discloses the computer-based tool of claim 15. Lipscher further discloses:
said code for causing the one or more devices to execute said at least one GUI control includes code for causing the one or more devices to activate, in response to determining that said at least one data requirement has not been met, a graphical 
[0073] and [0123] disclose a graphical indicator indicating that the data requirement has not been met, and [0123] discloses the indicators being "used to indicate that specific information associated with a step in the medical encounter workflow is missing." where "specific information associated with a step" is a category being indicated and a manner of providing this information is positively or negatively selecting it, as in [0088]-[0092].

Claim 17:  Lipscher in view of Zakim discloses the computer-based tool of claim 15, as discussed above. Lipscher further discloses:
activate one or more graphical cues on said one or more selectable data items based on said category of said each of the one or more selectable data items, wherein said one or more graphical cues correspond to different categories of said one or more categories; and
[0088]-[0092] disclose categories with selectable data items; [0059], [0073], and [0123] disclose graphical cues corresponding to different categories.

It can be seen that each element claimed is taught in Lipscher. As discussed in Lipscher, there are multiple graphical cues possible, including highlighting [0059], underlining [0059], color [0073], symbols ([0123], Fig. 97), text ([0123], Fig. 97), and outlining ([0123], Fig. 97). 

modify a graphical cue of said one or more graphical cues when a selectable data item of a corresponding category of said one or more categories has been positively or negatively selected.
 [0074] and [0076] disclose modifying visual indicators (i.e. graphical cues) corresponding to "new entries, deleted entries, or…history of changes." in the context of a “drug allergy” category, and discloses a control element that “permits deletion, reversion, or acceptance of the new entry” (positive/negative selection).

Claim 22:  Lipscher discloses the method of claim 21, as discussed above.

While Lipscher does disclose receiving one or more inputs to determine a fully specified diagnosis code, as discussed above with regard to claim 21, Lipscher does not explicitly disclose “wherein the evaluating the inputs comprises excluding one or more diagnosis codes of the Zakim does disclose this limitation, specifically:
wherein the evaluating the inputs comprises excluding one or more diagnosis codes of the plurality of diagnosis codes from consideration during each iteration based on the inputs.
Col. 20, Lines 55-67, disclosing using obtained data regarding a patient for confirming/excluding diagnoses from the differential diagnosis. Also see Col. 24, Lines 30-34, Lines 60-67; and Col. 38 Lines 25-33.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Lipscher with the above limitation as disclosed by Zakim.  
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lipscher in order to “generate a set of the most reasonable diagnostic possibilities (the differential diagnosis)” (Zakim:  Col. 21-22, Lines 58-9, specifically Lines 67-1).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lipscher et al. (US 2005/0273363 A1), hereinafter Lipscher, in view of Zakim (US 7,379,855 B1), further in view of Karstens (US 2009/0125850 A1).

Claims 4 and 14:
determining, based on said selection of said one or more selectable data items, that said at least one data requirement has been met; and
[0104], [0135], and Figures 33 and 66 disclose a nurse interface in which order status may be indicated (complete or not complete) by a nurse using selectable data items (check mark and slash) wherein the indication of order status corresponds to whether the data requirement has been met.

While Lipscher does disclose a graphical user interface, Lipscher does not explicitly detail the closing of the various GUI elements, specifically regarding ”applying, in response to said determining that said at least one data requirement has been met, a second control command to said GUI to enable closing of said second GUI element.” However, Karstens does disclose applying, in response to said determining that said at least one data requirement has been met, a second control command to said GUI to enable closing of said second GUI element, specifically:
automatically applying, in response to said determining that said at least one data requirement has been met, a second control command to said GUI to enable closing of said second GUI element.
[0007] and [0010] configurable rules which enable the GUI control, such as a close/exit button on a GUI element, to be selected. Lipscher discloses [0027], [0068], [0073], [0116]-[0117], and [0123] ensuring complete data, as discussed above.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Lipscher with applying, in Karstens. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lipscher in order to permit the user to "activate the close window control" (Karstens:  [0010]).

Response to Arguments
Regarding 103, applicant argues (see remarks, page 10) Lipscher does not disclose previously claimed features of claim 21, specifically regarding the first two limitations beginning “iteratively receiving…” and “based on the receiving…” Applicant argues the example provided in Lipscher [0068] is not equivalent to the “iteratively receiving…” limitation because the disclosure of Lipscher “describes a situation where the billing code is known but additional information is needed to complete the parameters for the known billing code.”
The examiner respectfully disagrees. The claim limitation requires receiving only one input to identify a diagnosis code corresponding to a clinical concept. Lipscher [0068] discloses “Furthermore, the interface may request information that would complete the parameters for billing a specific code.” Specifically mapping Lipscher to the limitations, “input” corresponds to “information” and “diagnosis code corresponding to a clinical concept” corresponds to “billing a specific code.” The examiner disagrees Lipscher discloses “where the billing code is known.” However, the examiner does understand that this section of Lipscher could be viewed as ambiguous in meaning. However, Lipscher [0067] makes clear this point and further discloses the argued limitation. Lipscher [0067] discloses “In one exemplary embodiment, the system may 
Applicant further argues (see remarks, page 11) Lipscher discloses neither iteratively receiving inputs from the interface nor determining whether at least one data requirement is met to associate a clinical concept with a diagnosis code.
The examiner respectfully disagrees. As an initial matter, the claim does not per se require iteratively receiving inputs because the claim recites “iteratively receiving…one or more inputs,” unless the intended meaning is indeed that the same input (i.e. one input) should be iteratively provided. Thus, while a single input arguably would not be iteratively received, [0064]-[0067] disclose receiving a variety of patient information (i.e. iteratively receiving more than one input) which can be accepted, modified, or denied by interacting with “acknowledgement elements” of the GUI. As discussed above, Lipscher [0027], [0068], [0122], and [0123] all disclose determining if a data requirement has been met (i.e. if further data is needed), with [0068] disclosing this with respect to “billing a specific code” which as in [0116] can be an ICD-9 code (i.e. diagnosis code).
Applicant further argues (see remarks, page 11) the examiner has engaged in hindsight reasoning regarding the rationale to combine the disclosure of Lipscher with itself to render applicant’s claims obvious.
The examiner respectfully disagrees. As an initial matter, this rational is regarding the limitation beginning “in response to determining…” which is not being argued by applicant. Nonetheless, as explained in the rational, Lipscher discloses elements such as “fly outs” to obtain 
	Applicant further argues (see remarks, page 13) Lipscher does not disclose a system involving (as claimed) “iteratively obtaining additional inputs associated with the at least one clinical concept until a stop condition is met, wherein, during each iteration, different inputs are received; evaluating the additional inputs received during a current iteration against a plurality of diagnosis codes; and excluding one or more diagnosis codes of the plurality of diagnosis codes from consideration during a subsequent iteration based on the additional inputs, wherein the stop condition is met upon identification of a diagnosis code from the plurality of diagnosis codes that 103126624.1- 2 -Application No. 16/121,591Docket No.: TSYP.P0003US.C1/1001033006 Reply to Final Office Action of September 14, 2021 corresponds to the at least one clinical concept and is identified based on the additional inputs received during each iteration.”
The examiner respectfully disagrees, as discussed above. Lipscher [0061]-[0062], for example, disclose obtaining inputs, with [0063] disclosing obtaining yet more information. [0064]-[0067], for example, also disclose obtaining inputs. [0068] discloses requesting further information to complete parameters for billing a specific code, wherein completing the 
Applicant further argues (see remarks, page 13) Zakim fails to disclose these same limitations Lipscher purportedly fails to disclose 
The examiner respectfully disagrees. As discussed above, the examiner relies on Zakim for the disclosure of “excluding one or more diagnosis codes of the plurality of diagnosis codes from consideration during a subsequent iteration based on the additional inputs.” As discussed above, Zakim Column 20, Lines 55-67, disclose using obtained data regarding a patient for confirming/excluding diagnoses from the differential diagnosis
Applicant argues (see remarks, page 14-15) the combination of Lipscher and Zakim is improper because Zakim is directed to arriving at a correct diagnosis whereas Lipscher is merely for data organization. Applicant additionally argues this combination is hindsight reasoning. 
The examiner respectfully disagrees. Applicant’s entire argument appears to rely on the notion that the system of Lipscher does not aim to arrive at a correct diagnosis (see remarks, page 15). This is incorrect. For example, Lipscher [0067] and [0078] explicitly disclose arriving at a diagnosis for the patient. Additionally, Lipscher [0116] discloses assigning ICD-9 and CPT codes to orders, codes which are designed for the purpose of specifying a diagnosis. As discussed above, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lipscher in order to, for example, “generate a 
Regarding claim 22, in response to applicant's arguments against the references individually (see remarks, page 16), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant finally argues the claims are allowable. As discussed above in the corresponding rejections and response to arguments, the examiner respectfully disagrees. Accordingly, the 103 rejection of claim 1-17 and 21-23 has been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached at (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626